UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8044



KELVIN J. MILES,

                                           Petitioner - Appellant,

          versus


AUDREY E. MELBOURNE,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Frederic N. Smalkin, Senior District
Judge. (1:85-cv-04492-FNS)


Submitted:   May 30, 2007                  Decided:   July 10, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin J. Miles appeals the district court’s order:` (1)

striking   from   the   docket   Miles’   “Motion   for   Amendment   and

Supplemental Pleading and Motion for Bail Hearing and Appointment

of Counsel;” and (2) ordering future post-judgment motions in this

matter returned to Miles.    We have reviewed the record and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the

district court.   Miles v. Melbourne, No. 1:85-cv-04492-FNS (D. Md.

filed Nov. 13, 2006; entered Nov. 14, 2006).        We deny the motions

for appointment of counsel and for expedited treatment and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -